339 F.2d 276
Herman W. HESTER, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education and Welfare, Appellee.
No. 21194.
United States Court of Appeals Fifth Circuit.
December 3, 1964.

Hartwell Davis, Montgomery, Ala., for appellant.
Rodney R. Steele, Asst. U. S. Atty., and Ben Hardeman, U. S. Atty., Montgomery, Ala., for appellee.
Before RIVES, WISDOM and BELL, Circuit Judges.
PER CURIAM.


1
The Hearing Examiner found that plaintiff was not under a disability within the meaning of 42 U.S.C. § 416(i). The Secretary of Health, Education and Welfare approved the finding and held that the plaintiff was not entitled to disability benefits as provided by 42 U.S.C. § 423(a). The district court affirmed the Secretary's final decision. After a close review of the record, we feel compelled to hold that substantial evidence supports the Secretary's decision. See Celebrezze v. O'Brient, 5 Cir. 1963, 323 F.2d 989; Hicks v. Fleming, 5 Cir. 1962, 302 F.2d 470; Aaron v. Fleming, D.C. Ala., 291, 168 F.Supp. 291. Cf. Celebrezze v. Maxwell, 5 Cir. 1963, 315 F.2d 727; Frith v. Celebrezze, 5 Cir. 1964, 333 F.2d 557.


2
The judgment is affirmed.